Title: 20 Wednesday.
From: Adams, John
To: 


       At Colledge, a most Charming and Beautifull Scene is this morning displayed. All nature wears a Chearfull garb, after so plentifull a Shower as we were favoured with the Last night, receving an additionall lustre from the sweet influences of the Sun.—This Day, I (in the religious Phylosopher) read the following experiment, (viz) that the filings of iron, mix’d with sulphur and kneaded to a Dough By the addittion of Cold water will in a few hours Become warm, and at last Be set on fire. Which is undoubtedly true, and if so I think that it affords a very probable method of solving the phaenomina of subterraneous fires. For it is highly probable that there are abundance of the particles of iron, Sulphur, and water which, (By the flux of water perhaps in the subterraneous Caverns,) may Be Brought together, and then it appears By the precedent experiment, that this effect (viz a fire) will Be produced. At 2 o’Clock heard Mr. Winthrop’s lecture in the Hall, in which he was employed in evincing the sphaeroidall form of the earth, which he Did, from the vibrations of pendula, the precession of the aequinox, and from actual mensuration of Degrees at the aequinox and the poles. —After which I extracted the following Hydrostatical Laws from the religious Phylosopher (viz) 1st: if a Body is to be Carried upwards in any liquor, an equall Bulk of said liquor must gravitate or weigh more than such a Body.  2ndly. that in order to Cause a Body to sink in a liquor, an equal Bulk of said liquor must weigh less than the Body. 3rdly. if you would have the Body, neither to rise or fall But preserve it’s place in any part of the liquor, an equal quantity of the said liquor must weigh equally with the Body.
      